In the Interest of J.E.H.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 





NO. 2-04-188-CV





IN THE INTEREST OF J.E.H., A CHILD



----------



FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1)
----------

Karen M.H. is attempting to appeal the trial court’s oral ruling granting grandparent visitation, access, and/or possession to J.E.H.  Appellant’s notice of appeal is premature because the trial court has not signed an order granting the visitation.  
See
 
Tex. R. App. P.
 26.1(a).  A trial court’s oral pronouncement and docket entry are not an acceptable substitute for a written order.  
Emerald Oaks Hotel/Conf. Ctr., Inc. v. Zardenetta,
 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); 
McCormack v. Guillot,
 597 S.W.2d 345, 346 (Tex. 1980) (orig. proceeding).  A prematurely filed notice of appeal is not effective until the appellate deadline is triggered and therefore does not vest this court with jurisdiction over the appeal.  
See
 
Tex. R. App. P.
 25.1(b), 27.1(a).

On July 6, 2004, we notified appellant that her appeal was subject to dismissal for want of jurisdiction unless she furnished the court a copy of the signed order by July 26, 2004.  No signed order has been tendered or filed.  Accordingly, we dismiss the appeal for want of jurisdiction.  
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: August 19, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.